While the legal effect of an agreement to pay permanent partial disability benefits, as such, is to conclude payments of cash compensation, barring change of condition, the Form 26 that the parties signed does not make that declaration on its face. Plaintiff's uncontradicted evidence of a contemporaneous agreement to the contrary between the parties is plausible. In fact, it is conventional practice for a carrier to pay out sums they concede would be due for permanent impairment while the parties litigate a total disability claim, though without memorializing it with a Form 26 agreement. Plaintiff's evidence would support setting aside the agreement for mutual mistake of fact concerning its effect, or estoppel barring defendants from raising this defense contrary to representations that induced plaintiff to join in the agreement. I would prefer that we do so, and consider the substantial evidence that this 64-year-old former cafeteria worker's 30% back impairment seriously diminished her ability to earn wages, and thus respectfully offer this DISSENT.
                                  S/ ___________________________ J. RANDOLPH WARD COMMISSIONER
JRW/tmd 2/22/95